DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to the amendment filed on 10/21/2021.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5, in the reply filed on 10/21/2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden on the Examiner if restriction is not required. This is not found persuasive because the Group I and II are distinct and have acquired a separate status in the art as shown by their different classification and the Group I and II require a different field of search.
The requirement is still deemed proper and is therefore made FINAL.
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/21/2021.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --METHOD FOR THE ASSEMBLY OF A MAGNETIC CORE FOR A TRANSFORMER--.

Claim Objections
Claims 1-5 are objected to because of the following informalities:  
	Re. claim 1: The phrase “A method for the assembly of a magnetic core” as recited in line 1 appears to be -- A method for an assembly of a magnetic core--.
	Re. claim 4: The phrase “a second end face of the longitudinal leg contacts” as recited in lines 2 and 3 appears to be --a second end face of the first longitudinal leg contacts--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ooyabu (US PAT. 4,990,881).
	Ooyabu teaches a process of assembly of a magnetic core for a transformer, comprising: cutting (equivalent with punching) sheet metal blanks from a transformer sheet (a thin plate of magnetic material, col. 9, line 66-68 and col. 10, lines 12-14); stacking (equivalent with laminating) the sheet metal blanks to form magnetic core segments (col. 10, lines 15-17); placing a permanent magnet (730, as shown in Fig. 15(A)) at one of the magnetic core segments (721) to thereby magnetize the core segment by the permanent magnet (col. 4, lines 9-33 and col. 11, lines 16-23); and forming the magnetic core by placing the remaining magnetic core segments (710,722, 723) at the permanent magnet as shown in Fig. 15A.
	Re. claim 2: Each magnetic core segment (721,722,723) forms a leg of the magnetic core as shown in Fig. 15A.
	Re. claim 3: The permanent magnet is a ferrite magnet (Nd, col. 1, lines 24-34).
	Re. claim 4: A first end face (A12) of a first longitudinal leg of the magnetic core (721) contacts the permanent magnet, and a second end face (an opposite to A12) of the longitudinal leg contacts a transverse leg of the magnetic core as shown in Fig. 15A.
	Re. claim 5: A longitudinal side of a second longitudinal leg (722,723) contacts an end face of the two transverse legs (a bottom and 710).

    PNG
    media_image1.png
    337
    336
    media_image1.png
    Greyscale

The Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tominaga (US PAT. 5,821,844), Suzuki et al. (US PAT. 5,685,065), and Da; Re et al. (PGPub 2011/0304419 A1) are cited to further show the state of the art with respect to method for assembly of a magnetic core for a transformer.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D KIM whose telephone number is (571)272-4565. The examiner can normally be reached Monday-Friday: 6:00 AM-2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL D KIM/Primary Examiner, Art Unit 3729